internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom corp 3-plr-118014-98 date date parent purchaser sub sub sub psub psub date a date b this is in response to a letter dated date requesting a ruling pursuant to sec_1504 of the internal_revenue_code that the secretary waive the general_rule set forth in sec_1504 additional information was received in letters dated date date date and date plr-118014-98 the information submitted indicates that through date a parent was the common parent of an affiliated_group_of_corporations the old parent group that filed a consolidated_return on a calendar_year basis the old parent group consisted of sub sub sub the historic subsidiaries and parent purchaser is the common parent of another affiliated_group the purchaser group that files a consolidated_return on a calendar_year basis on date a psub1 a member of the purchaser group completed a tender offer for some of the stock of parent the parent stock acquired by psub in the tender offer together with parent stock already held by psub another member of the purchaser group caused parent and the historic subsidiaries to become affiliated members of the purchaser group within the meaning of sec_1504 the old parent group was thereby terminated the old parent group filed a final consolidated_return for the period beginning on the first day of the calendar_year and ending on date a beginning the day after date a and for several years thereafter parent and the historic subsidiaries joined with purchaser and its subsidiaries in the filing of the purchaser group's consolidated_return during this period several additional corporations became affiliated subsidiaries of parent the new subsidiaries parent has represented that on date b parent the historic subsidiaries and the new subsidiaries became disaffiliated from the purchaser group sec_1504 provides that if a corporation is included in a consolidated_return filed by an affiliated_group_of_corporations and such corporation ceases to be a member of such group such corporation and any successor of such corporation may not be included in any consolidated_return filed by the affiliated_group or by any other affiliated_group with the same common parent or a successor of such common parent before the 61st month beginning after its first taxable_year in which it ceased to be a member of such affiliated_group parent wishes to file a consolidated_return with its subsidiaries including the historic subsidiaries for the short_period beginning on the day after date b and ending on the last day of the calendar_year the short_period and for subsequent taxable years because parent and the historic subsidiaries are outside the scope of revproc_91_71 1991_2_cb_900 which grants an automatic waiver of sec_1504 in certain circumstances parent and the historic subsidiaries are seeking a waiver under sec_1504 in the interim parent and its subsidiaries have filed a timely consolidated_return for the short_period without first acquiring a waiver under sec_1504 in connection with its ruling_request parent has represented that with respect to the old parent group the disaffiliation on date a and reconsolidation on the date after date b of the old parent group with the new subsidiaries will not provide a benefit of a reduction in income increase in loss or any other deduction credit or plr-118014-98 allowance that would not otherwise be secured or have been secured had the disaffiliation and reconsolidation not occurred including but not limited to the use of a net_operating_loss or credit that would have otherwise expired parent has also represented that with respect to the purchaser group based on the information provided to the old parent group by the purchaser group and all other information available to the old parent group through reasonable due diligence efforts the disaffiliation and reconsolidation of the old parent group will not provide a benefit of a reduction in income increase in loss or any other deduction credit or allowance that would not otherwise be secured or have been secured had the disaffiliation and reconsolidation not occurred including but not limited to the use of a net_operating_loss or credit that would have otherwise expired in support of this representation parent has submitted credible information and calculations indicating that the disaffiliation and reconsolidation of the old parent group probably resulted in a net tax detriment to the old parent group and based on the information available to parent which included the fact that the purchaser group took into account a substantial excess_loss_account as defined in sec_1_1502-19 of the income_tax regulations upon old parent group's disaffiliation from the purchaser group on date b did not give rise to a net tax_benefit for the purchaser group parent has also demonstrated that obtaining all information potentially relevant for an analysis of the tax consequences for the purchaser group of the disaffiliation and reconsolidation of old parent group was difficult under the circumstances due to ongoing litigation between certain members of the two groups finally under the facts presented it does not appear that the old parent group's disaffiliation from the purchaser group on date b was motivated by tax considerations because among other things the disaffiliation occurred largely or entirely as a result of actions taken by third parties based solely on the facts and information submitted and the representations set forth above the five-year waiting_period for reconsolidation prescribed in sec_1504 is waived with respect to parent and the historic subsidiaries provided that parent the historic subsidiaries and the new subsidiaries constitute an affiliated_group_of_corporations within the meaning of sec_1504 those corporations may file a consolidated_return for the short_period and for subsequent taxable years subject_to any other applicable limitations on the ability to file consolidated_returns not discussed above plr-118014-98 no opinion is expresses about the tax treatment of the transactions described in this letter under any other provisions of the code and regulations not specifically covered by the above ruling we specifically express no opinion as to whether or not parent the historic subsidiaries and the new subsidiaries constitute an affiliated_group and whether or not the old parent group became disaffiliated from the purchaser group on date b this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent a copy of this letter should be attached to the applicable federal_income_tax return of the taxpayer sincerely assistant chief_counsel corporate by michael j wilder assistant to the branch chief branch
